Name: COMMISSION REGULATION (EC) No 1905/96 of 2 October 1996 altering the export refunds on white sugar and raw sugar exported in the natural state
 Type: Regulation
 Subject Matter: Europe;  beverages and sugar;  trade policy;  international trade
 Date Published: nan

 No L 251 /6 f EN Official Journal of the European Communities 3 . 10 . 96 COMMISSION REGULATION (EC) No 1905/96 of 2 October 1996 altering the export refunds on white sugar and raw sugar exported in the natural state refunds at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EC) No 1 599/96 (2), and in particular the second subparagraph of Article 19 (4) thereof, Whereas the refunds on white sugar and raw sugar exported in the natural state were fixed by Commission Regulation (EC) No 1 842/96 (3), as amended by Regula ­ tion (EC) No 1880/96 (4); Whereas it follows from applying the detailed rules contained in amended Regulation (EC) No 1842/96 to the information known to the Commission that the export HAS ADOPTED THIS REGULATION: Article 1 The export refunds on the products listed in Article 1 ( 1 ) (a) of Regulation (EEC) No 1785/81 , undenatured and exported in the natural state, as fixed in the Annex to amended Regulation (EC) No 1842/96 are hereby altered to the amounts shown in the Annex hereto . Article 2 This Regulation shall enter into force on 3 October 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 October 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 177, 1 . 7. 1981 , p. 4. (2) OJ No L 206, 16 . 8 . 1996, p. 43. Q) OJ No L 245, 26 . 9 . 1996, p. 1 . « OJ No L 249, 1 . 10 . 1996, p. 6 . 3 . 10 . 96 EN Official Journal of the European Communities No L 251 /7 ANNEX to the Commission Regulation of 2 October 1996 altering the export refunds on white sugar and raw sugar exported in its unaltered state Product code Amount of refund (3)  ECU/ 1 00 kg  1701 11 90 100 38,33 (') 1701 11 90 910 38,26 (') 1701 11 90 950 0 1701 12 90 100 38,33 (') 1701 1290 910 38,26 (') (2)1701 12 90 950  ECU/ 1 % of sucrose x 100 kg  1701 91 00 000 0,4167 I  ECU/ 1 00 kg  1701 99 10 100 41,67 1701 99 10 910 42,03 1701 99 10 950 42,03  ECU/ 1 % of sucrose x 100 kg  1701 99 90 100 0,4167 (') Applicable to raw sugar with a yield of 92 % ; if the yield is other than 92 %, the refund applicable is calculated in accordance with the provisions of Article 17a (4) of Regulation (EEC) No 1785/81 . (2) Fixing suspended by Commission Regulation (EEC) No 2689/85 (OJ No L 255, 26. 9 . 1985, p. 12), as amended by Regulation (EEC) No 3251 /85 (OJ No L 309, 21 . 11 . 1985, p. 14). (3) Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Montenegro) may be granted only where the conditions laid down in amended Regulation (EEC) No 990/93 and Regulation (EC) No 462/96 are observed .